      Case 3:19-cv-00173-WHA Document 56 Filed 12/14/18 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
ex rel.    ·   ·
[FILED UNDER SEAL]

           Plaintiffs,

v.

[FILED UNDER SEAL]                     Civil No. 1:12-cv-01448

           Defendants.

                                       [FILED UNDER SEAL
                                       Pursuant to 31 U.S.C. §§ 3730) (b)(2)]



NOTICE OF VOLUNTARY DISMISSAL AS TO CERTAIN DEFENDANTS PURSUANT
           TO F.R.CP. 4Ha)(ll(A)(i); UNITED STATES' CONSENT
          Case 3:19-cv-00173-WHA Document 56 Filed 12/14/18 Page 2 of 5



                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
ex rel.
MATTHEW MACDOWELL
4946 Sheridan Ave. South
Minneapolis, MN 55410

                 Plaintiffs,

v.                                                  Civil No. 1: 12-cv-O 1448

A&T MARKETING IN., APRISA
TECHNOLOGY LLC, CAPITOL SUPPLY,
INC., DELL MARKETING L.P., ELLISON [FILED UNDER SEAL
SYSTEMS, INC., EN POINTE GOV, INC., Pursuant to 31 U.S.C. §§ 3730) (b)(2)]
GOV CONNECTION, INC., GTSI CORP.,
INSIGHT PUBLIC SECTOR, INC.,
KPAUL PROPERTIES, LLC, NEW TECH
SOLUTIONS, INC., OFFICE MAX
INCORPORATED, PC MALL GOV, INC.,
SYNNEX CORPORATION, UNISTAR-
SPARCO COMPUTERS, INC., WECSYS
LLS and JAV, INC.

                 Defendants.


NOTICE OF VOLUNTARY DISMISSAL AS TO CERTAIN DEFENDANTS PURSUANT
           TO F.R.CP. 4Ha)(ll(A)(i); UNITED STATES' CONSENT

         Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(i), Relator Matthew MacDowell

hereby gives notice that he voluntarily dismiss his claims without prejudice as to the following

defendants:

     •   AT&T Marketing, Inc.

     •   Aprisa Technology LLC

     •   Capitol Supply, Inc.

     •   Dell Marketing L.P.

     •   Ellison Systems, Inc.


                                                1
          Case 3:19-cv-00173-WHA Document 56 Filed 12/14/18 Page 3 of 5




      •    En Pointe Gov, Inc.

      •    Gov Connection, Inc.

      •    GTSI Corp. ·

      •    Insight Public Sector, Inc.

      •    KPaul Prope1ties, LLC

      •   New Tech Solutions, Inc.

      •    Office Max Incorporated

      •    PC Mall Gov, Inc.

      •    Wecsys LLC

      •    JAY, INC.

      Relator does NOT dismiss his claims against Synnex Corporation.



Dated: December l2 2018                  Respectfully submitted,


                                         COTCHETT, PITRE & McCARTHY, LLP

                                         By: _
                                             S_~
                                               J.
                                                  -~
                                                ERIC
                                                    - -  BUESCHER

                                         A ttorneys for Qui Tam Plaintiff

Ill

Ill

Ill

Ill

Ill

Ill

Ill

Ill

                                                   2
      Case 3:19-cv-00173-WHA Document 56 Filed 12/14/18 Page 4 of 5




                   CONSENT OF THE UNITED ST ATES OF AMERICA

        In the interests ofjustice, the United States of America ("United States"), thrnugh its

undersigned counsel, here by consents to the dismi ssal of claims against the Defendants listed

above, without prej udice as to the United States.


                                      Respectfully submitted,


Dated: December /~ 201 8              UNITED STATES ATTORNEY'S OFFICE




                                                 3 .
         Case 3:19-cv-00173-WHA Document 56 Filed 12/14/18 Page 5 of 5



                                     PROOF OF SERVICE

         I am employed in the County of San Mateo. I am over the age of 18 years and not a party
to this action. My business address is the Law Offices of Cotchett, Pitre & McCarthy, LLP, San
Francisco A irport Office Center, 840 Malcolm Road, Burlingame, California, 94010. On this
day, I served the following document(s) in the manner described below:

      1. NOTICE OF VOLUNTARY DISMISSAL AS TO CERTAIN DEFENDANTS
         PURSUANT TO F.R.CP. 4l(a)(l)(A)(i); UNITED STATES' CONSENT

 ./     VIA MAIL: I an1 readily fan1iliar with this firm's practice for causing documents to be
        served by first class mail. Following that practice, I caused the sealed envelope
        containing the aforementioned document(s) to be delivered via first class mail to the
        addressee(s) specified below .

 ./     VIA E-MAIL: My e mail address is cbarbosa@cpmlegal. com. I am readi ly familiar
        with this firm 's practice for causing documents to be served by e-mail. Fo llowing that
        practice, I caused the aforementioned document(s) to be emailed to the addressee(s)
        specified below.

                                [SEE SERVICE LIST BELOW]]

        I declare under penalty of pe1jury, under the laws of the United States of America, that
the foregoing is true and correct. Executed at Burlingame, Californi , on December 14, 2018




                                         SERVICE LIST

 Vildan Teske                                        CO-COUNSEL FOR PLAINTIFF
 Teske, Katz, Kitzer & Rochel, PLLP                  MATTHEW MACDOWELL
 222 South N inth Street, Suite 4050
 Minneapolis, MN 55402
 teske@tkkrlaw.com

 Darrell Valdez                                      COUNSEL FOR THE UNITED STATES
 Assistant United States Attorney                    OF AMERICA
 United States Attorney Office
 Judiciary Center Bldg.
 555 Fourth St. N W
 Washington, D.C. 20530
 darrell.valdez@ usdoj.gov




                                                 4
